Title: [Diary entry: 16 October 1786]
From: Washington, George
To: 

Monday 16th. Mercury at 64 in the Morning—72 at Noon and 72 at Night. A Watery Sun in the morning and Clouds in the afternoon but no rain fell till towards day in the Night. Colo. Mercer &ca. crossed the River after breakfast on their way to Annapolis. Majr. Washington & myself went up to Alexandria, & dined at Lomax’s. Got the Deed from Manley’s Exrs. acknowledged to me in open Court & for the 2d. time agreed with Mr. Wm. Triplett for the use of Mrs. French’s Plantation for wch. during Robinsons term and Interest in it, I am, for the Land & Negroes, to pay £136 & 150£ afterwards during her life. Returned home in the Evening.